PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
           _______________

                No. 15-2720
              _______________

          RASHIED K. GOODWIN

                       v.

     DETECTIVE EDWARD CONWAY;
          DETECTIVE C. LISSNER;
      DETECTIVE RANDY SIDORSKI;
   JOHN DOES 1-10, unknown supervising
  officers in the Somerset Prosecutor's Office

 Detective Edward Conway; Detective C. Lissner;
           Detective Randy Sidorski,
                      Appellants
              _______________

On Appeal from the United States District Court
         for the District of New Jersey
           (D.C. No. 3-12-cv-01040)
    District Judge: Hon. Freda L. Wolfson
               _______________

           Argued March 14, 2016
Before: FUENTES, CHAGARES, and RESTREPO, Circuit
                     Judges

           (Opinion Filed: September 12, 2016)


Eric S. Pasternack         [ARGUED]
Lisa A. Puglisi
Office of Attorney General of New Jersey
P.O. Box 112
25 Market Street
Richard J. Hughes Justice Complex
Trenton, NJ 08625

      Counsel for Appellants

Catherine M. Aiello       [ARGUED]
Natalie J. Kraner
Megan B. Treseder
Lowenstein Sandler LLP
65 Livingston Avenue
Roseland, NJ 07068

      Counsel for Appellee
                    _______________

                OPINION OF THE COURT
                    _______________




 Honorable Julio M. Fuentes assumed senior status on July
18, 2016.




                               2
FUENTES, Circuit Judge.

        Rashied Goodwin was arrested pursuant to a warrant
for allegedly selling heroin to an undercover police officer. A
grand jury indicted him but the charges were eventually
dropped. Goodwin then brought this 42 U.S.C. § 1983
lawsuit for false imprisonment and malicious prosecution
against the three detectives involved in securing his arrest
warrant. He claims that the detectives submitted a false
warrant application because they knew or should have known
that he was in jail at the time of one of the undercover drug
deals. He argues that his incarceration was evident from a
booking sheet the detectives had when they applied for his
arrest warrant. The detectives moved for summary judgment
and asserted a qualified immunity defense.

       The District Court denied the detectives’ motion,
holding that there was a genuine dispute as to whether the
detectives possessed the booking sheet when they submitted
the warrant application, which precluded granting summary
judgment on the issue of whether the detectives had probable
cause to arrest Goodwin. According to the District Court, the
detectives’ qualified immunity defense also hinged on this
factual dispute.

       At oral argument before this Court, defense counsel
conceded that the detectives were indeed aware of the
booking sheet before submitting the warrant application. The
only issue we must decide is whether that booking sheet and
any inferences derived therefrom preclude a finding of
probable cause. We conclude that they do not. Despite the
booking sheet, the detectives had probable cause when they
applied for Goodwin’s arrest warrant, and they are therefore




                              3
entitled to qualified immunity. Accordingly, we will reverse
the order of the District Court.

                              I.

                             A.

       In late September 2009, the Somerset County
Organized Crime and Narcotics Task Force learned from a
confidential informant that an individual known as “Snipe”
was selling heroin in the Watchung/North Plainfield area of
New Jersey. At some point during the week of September 27,
2009, Detective Lissner, acting undercover, accompanied the
confidential informant to buy heroin from Snipe in a Sears
parking lot in Watchung at approximately 3:30 p.m. Snipe
approached Lissner’s car and handed the drugs to the
confidential informant through the front passenger side
window. Lissner asked Snipe if he could make future buys
from him without the confidential informant present. Snipe
said that was fine and gave Lissner his cell phone number. In
his follow-up report, Detective Lissner described Snipe as a
“black male.”1

       Through a series of phone calls and text messages,
Detective Lissner set up a second buy from Snipe on October
16, 2009, again in the Sears parking lot. This time, Snipe sat
down in the front passenger seat of Lissner’s car and handed
Lissner the drugs. Following the exchange, Snipe drove out
of the parking lot and headed towards Plainfield. Detective
Lissner provided no physical description of Snipe in his
follow-up report.

1
Ohio App. 334.




                              4
       Two other members of the Task Force, Detective
Conway and Detective Sidorski, observed the drug deals from
afar.2 No pictures or videos of Snipe were taken. The most
detailed physical description of Snipe is found in Detective
Conway’s investigation report of the first buy: “black male,
dark complexion, approximately 5’8, thin build, and
approximately 30 years old.”3

       The Task Force worked to identify “Snipe.” They
contacted Lieutenant O’Brien in the Plainfield Police
Department, who advised the detectives that he knew “Snipe”
as Rashied Goodwin. In his deposition, O’Brien testified that
he had previously interacted with Goodwin “on the street,”
and that the only person he knew who uses the alias “Snipe”
is Goodwin.4

        On November 13, 2009, Detective Conway obtained a
photograph of Goodwin from the Union County jail. His
investigation report indicates that he reached out to staff at
the jail because he learned that Goodwin had recently been
arrested and was being held there. Detective Conway showed
a copy of Goodwin’s photograph to Detective Lissner, who
positively identified Goodwin as the “Snipe” who sold him
drugs. Lissner then initialed and dated the photograph to
confirm that he identified Goodwin as Snipe. In his
deposition, Lissner testified that he “immediately recognized”
the individual in the photograph as the person from whom he

2
  Detective Conway observed both drugs deals, and Detective
Sidorski observed the second drug deal. App. 332-38; App.
326 ¶ 61.
3
Ohio App. 333.
4
Ohio App. 256-57 (O’Brien Dep. 23:20-21, 25:2-5).




                              5
bought drugs, and that he would not have initialed the
photograph unless he was “a hundred percent sure” about the
identification.5

        The detectives prepared an affidavit of probable cause
for Goodwin’s arrest. The affidavit itself refers only to the
second drug buy on October 16, 2009. But the affidavit was
submitted with a packet of supporting documents that
included, among other things: (1) the detectives’ investigation
reports describing the first and second drug buys, (2) a
supplementary investigation report explaining that the
Plainfield Police Department indicated “Snipe” may be
Rashied Goodwin’s alias and that Detective Lissner positively
identified a photograph of Goodwin as Snipe, and (3) a copy
of the photograph of Goodwin with Detective Lissner’s
initials.

       On November 25, 2009, a warrant was issued for
Goodwin’s arrest. Because Goodwin was incarcerated on
other charges at the time, Detective Conway faxed the arrest
warrant to Union County jail as a detainer. Goodwin was
unaware of these charges until the end of December 2009,
when he was released from custody and then immediately re-
arrested. In January 2010, a grand jury returned an
indictment for Goodwin, charging him with knowingly and
purposefully distributing heroin, and with distributing heroin
within 1,000 feet of a school.

       Some time after the indictment was issued, Goodwin
told his public defender that he had been incarcerated from


5
Ohio App. 153 (Lissner Dep. 119:3-5, 20-22).




                                6
September 26, 2009 through [].6 At the time Goodwin made
this claim, his attorney did not know the date of the first drug
buy because the investigation reports included with the
affidavit state only that the first buy occurred “during the
week of September 27, 2009.”7 Goodwin’s attorney asked
the prosecutor for the exact date of the first drug buy,
explaining that it was “essential to [his] client’s defense.”8
The prosecutor refused to disclose this information, however,
in an attempt to protect the identity of the confidential
informant. Rather than reveal the informant’s identity, the
prosecutor dropped the charges, and Goodwin was released
from jail. The parties now agree that the date of the first drug
buy was [].

       The dispute in this case concerns a booking sheet from
the Plainfield Police Department in Goodwin’s Somerset
County case file.9 The booking sheet, which is undated,
indicates that Goodwin was arrested and detained on
September 26, 2009.10 Next to “Offender Disposition” is the
word “JAILED,” and next to “Time bailed or released” is a

6
  Per agreement of the parties, the Court has redacted certain
dates which appear as "[ ]" in this opinion.
7
Ohio App. 332. The week of September 27, 2009 ran from
Sunday, September 27 through Saturday, October 3.
8
Ohio App. 302.
9
   Although defense counsel conceded that the detectives
possessed the booking sheet at the time they submitted
Goodwin’s warrant application, it is unclear from the record
whether the booking sheet was actually included in the
application itself. As we will later explain, this ambiguity is
irrelevant.
10
Ohio App. 340.




                               7
blank line.11 The booking sheet describes Goodwin as a black
male, 31 years old, five feet six inches tall, and 150 pounds.12
Notably, the sheet lists Goodwin’s nickname as “Snipe.”13

                              B.

       Goodwin brought this § 1983 action against Detective
Conway, Detective Lissner, and Detective Sidorski
(“Defendants”) for false imprisonment and malicious
prosecution. The crux of Goodwin’s claim is that Defendants
omitted from the warrant application “potential alibi”
information derived from the Plainfield booking sheet
regarding his incarceration on the date of the first drug buy.
Neither party disputes that the “Snipe” who sold drugs to the
undercover officer in the first drug buy was the same “Snipe”
who sold drugs in the second drug buy. Thus if Goodwin was
incarcerated during the first drug buy, he could not have been
the “Snipe” involved in the second drug buy.

        Defendants moved for summary judgment, arguing
that they had probable cause to arrest Goodwin and that, even
if the court found no probable cause, they would still be
entitled to qualified immunity. The District Court denied
Defendants’ motion, and Defendants appealed.14

11
   Id.
12
   Id.
13
   Id.
14
   The District Court had jurisdiction under 28 U.S.C. § 1331.
We have jurisdiction over this appeal under 28 U.S.C. § 1291.
A “district court’s denial of a claim of qualified immunity, to
the extent that it turns on an issue of law, is an appealable
‘final decision’ within the meaning of 28 U.S.C. § 1291




                               8
                              II.

       In this case, Defendants challenge the District Court’s
conclusion that the existence of a particular factual dispute
precluded summary judgment on the issue of whether
Defendants had probable cause to arrest Goodwin. In our
view, this is a legal issue, not a factual one.15 As we have
explained, the factual dispute on which the District Court
rested its opinion—whether Defendants possessed the
Plainfield booking sheet before submitting Goodwin’s
warrant application—is no longer in dispute and indeed, has
been resolved in Goodwin’s favor. Nonetheless, because we
conclude that the booking sheet was immaterial to the




notwithstanding the absence of a final judgment.” Mitchell v.
Forsyth, 472 U.S. 511, 530 (1985). We may therefore decide
an appeal challenging the district court’s decision on whether
the defendant’s alleged actions violated a constitutional right
or whether the right was clearly established. Id. at 528. We
may not, however, decide an appeal challenging the district
court’s determination of “evidence sufficiency, i.e., which
facts a party may, or may not, be able to prove at trial.”
Johnson v. Jones, 515 U.S. 304, 313 (1995).
15
   See, e.g., Plumhoff v. Rickard, 134 S. Ct. 2012, 2019
(2014) (“[The defendants] contend that their conduct did not
violate the Fourth Amendment and, in any event, did not
violate clearly established law. Thus, they raise legal issues;
these issues are quite different from any purely factual issues
that the trial court might confront if the case were tried.”).




                              9
probable cause determination, we will reverse the District
Court’s decision on the issue of qualified immunity.16

                              III.
        Public officials are entitled to qualified immunity
unless their conduct violated a clearly established
constitutional right.17 Thus, to resolve a claim of qualified
immunity, courts engage in a two-pronged inquiry:
(1) whether the plaintiff has shown the violation of a
constitutional right, and (2) whether the right was “clearly
established” at the time of the official’s conduct.18 Here,
Goodwin claims that Defendants arrested, detained, and
initiated criminal proceedings against him without probable
cause, in violation of the Fourth Amendment.19 A finding of
probable cause is therefore a complete defense to Goodwin’s
constitutional claims, and, accordingly, would entitle
Defendants to qualified immunity.

       “[P]robable cause to arrest exists when the facts and
circumstances within the arresting officer’s knowledge are
sufficient in themselves to warrant a reasonable person to
believe that an offense has been or is being committed by the


16
   We exercise plenary review of orders rejecting qualified
immunity at the summary judgment stage. Wright v. City of
Philadelphia, 409 F.3d 595, 599 (3d Cir. 2005).
17
   Pearson v. Callahan, 555 U.S. 223, 231 (2009).
18
   Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011).
19
   The Fourth Amendment provides that people are “to be
secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, . . . and no Warrants shall
issue, but upon probable cause . . . .” U.S. Const. amend. IV.




                              10
person to be arrested.”20 While the question of probable cause
is generally left to the jury, a court may conclude that
probable cause exists as a matter of law “if the evidence,
viewed most favorably to [the nonmoving party], reasonably
would not support a contrary factual finding.”21 “A ‘common
sense’ approach [must be taken] to the issue of probable
cause’ and a determination as to its existence must be based
on the ‘totality of the circumstances.’”22




20
   Orsatti v. N.J. State Police, 71 F.3d 480, 483 (3d Cir.
1995).
21
   Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997).
22
   Paff v. Kaltenbach, 204 F.3d 425, 436 (3d Cir. 2000)
(alterations in original) (quoting Sharrar v. Felsing, 128 F.3d
810, 818 (3d Cir. 1997)).




                              11
                 A. False Arrest/Imprisonment

       Goodwin’s main contention is that Defendants
submitted a false warrant application and had no probable
cause to arrest him. Specifically, Goodwin claims that the
booking sheet that Defendants had in their possession made
clear that he was in jail when the first drug sale to Detective
Lissner took place. We note, however, that the supporting
documents attached to the affidavit of probable clause
included a detailed description of the investigation of
“Snipe,” explained that another law enforcement officer
indicated that “Snipe” may be Goodwin, and explained that
Detective Lissner positively identified a photograph of
Goodwin as “Snipe,” the person from whom he bought drugs.
This information was sufficient to lead a reasonable person to
believe Goodwin had committed the offense.

        The mere existence of an arrest warrant, however, does
not shield an officer from liability for false arrest. In Wilson
v. Russo,23 we explained that “a plaintiff may succeed in a
§1983 action for false arrest made pursuant to a warrant if the
plaintiff shows, by a preponderance of the evidence: (1) that
the police officer ‘knowingly and deliberately, or with a
reckless disregard for the truth, made false statements or
omissions that create a falsehood in applying for the warrant;’
and (2) that ‘such statements or omissions are material, or
necessary, to the finding of probable cause.’”24 Omissions
and misrepresentations are “material” if a reconstructed
warrant application containing the alleged omissions and


23
     212 F.3d 781 (3d Cir. 2000).
24
     Id. at 786-87 (quoting Sherwood, 113 F.3d at 399).




                                12
excising the alleged inaccuracies would no longer establish
probable cause.25

       Goodwin does not argue that Defendants deliberately
or recklessly omitted the booking sheet itself from the warrant
application. Rather, he argues that the existence of the
booking sheet—which Defendants concede they possessed
before submitting the application—provides evidence from
which a reasonable jury could infer that Defendants knew or
should have known that Goodwin was incarcerated on the
date of the first drug buy. Goodwin argues that had this
“potential alibi” information been included in the warrant
application, it would have seriously undermined a finding of
probable cause.

       Goodwin’s argument rests on two alternative
assertions: (1) the booking sheet is plainly exculpatory,
or (2) Defendants had a duty to further investigate Goodwin’s
whereabouts on the date of the first drug buy. Both are
unconvincing.

       First, the booking sheet was not plainly exculpatory.
We have explained that “[a]n officer contemplating an arrest
is not free to disregard plainly exculpatory evidence, even if
substantial inculpatory evidence (standing by itself) suggests
that probable cause exists.”26 In Reedy v. Evanson,27 for
example, we concluded that an officer disregarded plainly
exculpatory evidence when he submitted an arrest warrant

25
   Id. at 789.
26
   Id. at 790 (quoting Kuehl v. Burtis, 173 F.3d 646, 650 (8th
Cir. 1999)).
27
   615 F.3d 197 (3d Cir. 2010).




                              13
application that charged the defendant with falsely reporting a
crime, yet knowingly omitted from the application the fact
that a very similar crime occurred shortly after the crime he
claimed the defendant had fabricated.28 We have also
explained that, while a victim witness’s positive identification
is usually sufficient to establish probable cause, plainly
exculpatory evidence, such as conclusive DNA evidence of
the suspect’s innocence, could outweigh that identification
and preclude a finding of probable cause.29

       Here, by contrast, all the booking sheet shows is that
Goodwin was incarcerated beginning on September 26, 2009.
It does not say when he was released. The fact that the “time
released” line is left blank is of no moment, since the
document itself is undated. The detectives in this case simply
could not infer from the booking sheet itself that Goodwin
remained incarcerated through [], the date of the first drug
buy.

       Thus the fact that Defendants were aware of this
booking sheet is insufficient to show that Defendants
submitted the warrant application with a reckless disregard
for the “truth” that Goodwin could not have been Snipe. To
the contrary, the booking sheet supports the connection
between Goodwin and Snipe because it lists Goodwin’s
nickname as “Snipe.” The physical description of Goodwin
in the booking sheet also closely matches the physical
description of Snipe in Detective Conway’s investigation
report. If anything, then, the booking sheet is inculpatory,


28
     Id. at 223.
29
     Wilson, 212 F.3d at 790.




                                14
and supports rather than undermines a probable cause
determination.

        Second, the booking sheet did not trigger a duty to
further investigate Goodwin’s release date.             We have
explained that the reliability of information provided to
officials may sometimes be questionable enough to “put a
reasonable official on notice that further investigation [is]
necessary.”30 Even so, the official may still rely on the
information unless the further investigation “would give rise
to an obvious reason to doubt the accuracy of the
information,”31 so as to “render[] the [official’s] reliance upon
that information unreasonably reckless.”32

        In light of the information Defendants had at the time,
there was no reason for them to further investigate Goodwin’s
release date. Another law enforcement officer unconnected to
the investigation suggested that Snipe may be Rashied
Goodwin, and Detective Lissner “immediately” made a
positive photo identification of Goodwin. Goodwin makes
much of the fact that Detective Lissner made this photo
identification under “highly suggestive” circumstances.
While this argument may be relevant to evidence suppression
at a criminal trial, it is not relevant to the probable cause
determination here.33        Thus, Defendants had sufficient

30
   United States v. Yusuf, 461 F.3d 374, 385 (3d Cir. 2006).
31
   Id. at 386.
32
   Id. at 385.
33
   See, e.g., Robinson v. Cook, 706 F.3d 25, 34 (1st Cir. 2013)
(“[W]e think it unwise to expand the Brathwaite framework
[for unduly suggestive identifications] from ‘a rule of
evidence to a rule of damages’ by applying it in an arrestee’s




                               15
information in front of them to conclude that the drug dealer
was Goodwin.

        We note that it may be advisable for officers to
investigate further in other circumstances. For example, if the
officers possessed more concrete evidence that the suspect
was released on the exact date of the crime he allegedly
committed but were unsure of the exact time of release, or if
there was no photo identification involved, further inquiry
might be necessary. But here, all the booking sheet told
Defendants was that Goodwin was in custody [] before the
date of the first drug buy. While this may have raised
suspicion as to Goodwin’s whereabouts around the time of
the first drug buy, it did not undermine probable cause given
the other information Defendants had in their possession at
the time.

       Because Goodwin has not set forth sufficient proof
that Defendants deliberately or recklessly disregarded the
truth when they submitted the warrant application to secure
his arrest warrant, Defendants are entitled to qualified
immunity on his false imprisonment claim.
                 B. Malicious Prosecution

       Goodwin must also show lack of probable cause to
prevail on his malicious prosecution claim.34 We have
already held that probable cause existed here. Moreover, a


civil suit alleging that probable cause was undermined by an
unreliable identification.” (quoting Phillips v. Allen, 668 F.3d
912, 915 (7th Cir. 2012))).
34
   Estate of Smith v. Marasco, 318 F.3d 497, 521-22 (3d Cir.
2003).




                              16
grand jury issued an indictment against Goodwin for the same
charges for which he was arrested, which “constitutes prima
facie evidence of probable cause to prosecute.”35 Thus,
Goodwin’s malicious prosecution claim likewise fails and
Defendants are entitled to qualified immunity on this claim.

                              IV.

       No one disputes that, had Defendants possessed and
ignored plainly exculpatory evidence when submitting
Goodwin’s warrant application, this would undermine if not
eviscerate a finding of probable cause. But that is not the
case here. The Plainfield booking sheet indicates that
Goodwin was in custody [] before the date of the first drug
deal in which he was allegedly involved. At most, then, the
booking sheet raised suspicion as to Goodwin’s whereabouts
around that time, but it did not trigger an obligation that
Defendants confirm his release date given the other
information they possessed at the time. Because we conclude
that Defendants had probable cause to arrest and prosecute
Goodwin, they are entitled to qualified immunity.

35
    Rose v. Bartle, 871 F.2d 331, 353 (3d Cir. 1989).
Defendants argue that Goodwin’s grand jury indictment
creates a rebuttable presumption of probable cause for all of
his claims. But Goodwin’s arrest occurred before the
indictment, pursuant to an arrest warrant. The presumption
attaches only to the indictment and beyond, and thus has no
bearing on an arrest that precedes the indictment. See, e.g.,
Jones v. Cannon, 174 F.3d 1271, 1285 n.8 (11th Cir. 1999)
(explaining that “a subsequent grand jury indictment does not
retroactively provide probable cause for a false arrest that had
already taken place”).




                              17
Accordingly, we will reverse the District Court’s denial of
Defendants’ claim for qualified immunity with direction to
enter judgment in favor of Defendants.




                            18